*546Appeal from order, Family Court, New York County (Douglas Hoffman, J.), entered on or about June 10, 2014, which, upon appellant’s default, terminated his parental rights to the subject child on the ground of permanent neglect and committed the custody and guardianship of the child to the Commissioner of Social Services of the City of New York and petitioner agency for the purpose of adoption, unanimously dismissed, without costs, as taken from a nonappealable order.
The appeal is dismissed because appellant failed to appear at both the fact-finding and dispositional hearings, without excuse, and never moved to vacate his default (see CPLR 5511; Matter of Aaron C. [Grace C.], 105 AD3d 548, 548-549 [1st Dept 2013]). As the appeal is dismissed, the application by assigned counsel to withdraw as counsel is granted (see Matter of Eric R. v Celena P., 121 AD3d 524 [1st Dept 2014]).
Concur— Gonzalez, P.J., Tom, Friedman and Kapnick, JJ.